Exhibit 10.1

ASTRONOVA, INC.

AMENDED AND RESTATED

NON-EMPLOYEE DIRECTOR ANNUAL COMPENSATION PROGRAM

This Amended and Restated Non-Employee Director Annual Compensation Program (the
“Program”), effective as of February 1, 2019 (the “Effective Date”), sets forth
the annual compensation payable to members of the Board of Directors (the
“Board) of AstroNova, Inc. (the “Company”) who are not also officers or other
employees of the Company (each a “Non-Employee Director” and collectively, the
“Non-Employee Directors”) for their Service as members of the Board. Each
Non-Employee Director who is eligible to receive an Award of Restricted Stock or
a payment of cash under this Program is hereinafter referred to as a
“Participant.” Capitalized terms used, but not otherwise defined, in this
Program shall have the meanings set forth in the Company’s 2018 Equity Incentive
Plan (the “Plan”).

1.    Eligibility and Participation.

(a)    A Non-Employee Director of the Company shall automatically become a
Participant in the Program as of the later of (i) the Effective Date or (ii) the
date of such person’s initial election to the Board. A Director who is an
officer or other employee of the Company is not eligible to participate in the
Program.

(b)    A Participant shall cease participation in the Program as of the date the
Participant (i) fails to be re-elected to the Board, (ii) resigns or otherwise
ceases to be a member of the Board or (iii) becomes an officer or other employee
of the Company.

2.    Restricted Stock and Cash Awards.

(a)    Determination of Dollar Values. The dollar values of Awards of Restricted
Stock and cash payments for each fiscal year of the Company shall be determined
from time to time by resolution of the Compensation Committee of the Board (the
“Compensation Committee”). Each such determination shall be binding under this
Program without any amendment hereto. As used herein, the term “CC Determined
Amount” shall refer to each such determination, as relevant and applied.

(b)    Restricted Stock Grants. On the first business day of fiscal year 2020,
each Non-Employee Director of the Company shall automatically be granted an
Award of a number of shares of Restricted Stock equal to thirty percent (30%) of
the relevant CC Determined Amount for fiscal year 2020 divided by the Fair
Market Value of the Company’s Stock on such day, rounded down to the nearest
whole share. Thereafter on each day that a Non-Employee Director is re-elected
to the Board, such Non-Employee Director shall automatically be granted an Award
of a number of shares of Restricted Stock equal to the relevant CC Determined
Amount for the fiscal year in which such re-election occurs divided by the Fair
Market Value of the Company’s Stock on such day, rounded down to the nearest
whole share. All Awards of Restricted Stock under this Program shall be deemed
made under the Plan, and all such Awards shall be subject to all of the
provisions of the Plan. In addition to the terms and



--------------------------------------------------------------------------------

conditions of the Plan, each such Award of Restricted Stock shall be subject to
the terms and conditions of this Program.

(c)    Cash Payments. In addition to the grants of Restricted Stock specified in
Section 2(a), commencing with the first fiscal quarter of fiscal year 2020 and
for each fiscal quarter thereafter, while the Program is still in effect, on the
date of the regular full meeting of the Board held in such quarter and with only
one payment to be made with respect to each quarter, a Non-Employee Director
shall automatically be paid in cash the following amounts:

(i)    each Non-Employee Director shall be paid an amount so that such
Non-Employee Director receives a quarterly payment equal to twenty-five percent
(25%) of the CC Determined Amount for serving as a Non-Employee Director for the
relevant fiscal year;

(ii)    each Non-Employee Director serving as Chairman of the Board shall be
paid an amount so that such Non-Employee Director receives a quarterly payment
equal to twenty-five percent (25%) of the CC Determined Amount for serving as
Chairman of the Board for the relevant fiscal year;

(iii)    each Non-Employee Director serving as the Lead Independent Director of
the Company shall be paid an amount so that such Non-Employee Director receives
a quarterly payment equal to twenty-five percent (25%) of the CC Determined
Amount for serving as Lead Independent Director of the Company for the relevant
fiscal year;

(iv)    each Non-Employee Director serving as Chairman of the Audit Committee
shall be paid an amount so that such Non-Employee Director receives a quarterly
payment equal to twenty-five percent (25%) of the CC Determined Amount for
serving as Chairman of the Audit Committee for the relevant fiscal year;

(v)    each Non-Employee Director serving as Chairman of the Compensation
Committee shall be paid an amount so that such Non-Employee Director receives a
quarterly payment equal to twenty-five percent (25%) of the CC Determined Amount
for serving as Chairman of the Compensation Committee for the relevant fiscal
year;

(vi)    each Non-Employee Director serving as Chairman of the Nominating and
Governance Committee shall be paid an amount so that such Non-Employee Director
receives a quarterly payment equal to twenty-five percent (25%) of the CC
Determined Amount for serving as Chairman of the Nominating and Governance
Committee for the relevant fiscal year; and

(vii)    each Non-Employee Director serving as a member of a Committee of the
Board, but not serving as Chairman of such Committee, shall be paid an amount so
that such Non-Employee Director receives a quarterly payment equal to
twenty-five percent (25%) of the CC Determined Amount for serving as a member of
such Committee of the Board for the relevant fiscal year.

(d)    Proration. Notwithstanding the other provisions of this Program, if a
person becomes a Non-Employee Director, Chairman of the Board, Lead Independent
Director, Chairman of a Committee or a member of a Committee other than on the
date of the Company’s

 

2



--------------------------------------------------------------------------------

annual meeting of shareholders in any fiscal year, such person shall receive an
Award of Restricted Stock calculated in accordance with the provisions of
Section 2(b), but appropriately prorated to reflect the number of days remaining
from the date such person commences Service in such capacity until the date for
the next annual meeting of shareholders as such date is set forth specifically
in the Company’s bylaws and the total number of days in the fiscal year in which
such next annual meeting of shareholders will occur. In addition,
notwithstanding the other provisions of this Program, if a person becomes a
Non-Employee Director, Chairman of the Board, Lead Independent Director,
Chairman of a Committee or a member of a Committee other than on the first
business day of a fiscal quarter of the Company, such person shall receive cash
fees on (i) the date of the regular full meeting of the Board held in such
quarter or (ii) if later the date such person commences Service in such
capacity, calculated in accordance with Section 2(c), but appropriately prorated
to reflect the number of days remaining in such fiscal quarter after such person
commences such Service and the total number of days in such quarter.

(e)    Evidence of Restricted Stock Awards. Awards of Restricted Stock under
this Program shall be evidenced by, and subject to the terms of, a Restricted
Stock Agreement in a form approved by the Compensation Committee. Restricted
Stock Agreements shall comply, as applicable, with and be subject to the terms
of the Plan and this Program.

(f)    Sole Compensation. No Non-Employee Director shall receive cash
compensation or meeting fees for such person’s Service as a Director, as
Chairman of the Board, as Lead Independent Director, as Chairman of a Committee
of the Board or Service on any Board Committee other than as set forth above.
However, each Non-Employee Director will continue to receive reimbursement in
accordance with the Company’s policies for appropriate expenses incurred in
connection with Service as a member of the Board or any Committee thereof.

3.    Terms and Conditions.

(a)    Vesting. Restricted Stock received pursuant to the first sentence of
Section 2(b) shall become fully vested on June 1, 2019, subject to the
continuing Service of the holder of the Restricted Stock as a member of the
Board. Except as set forth in the immediately preceding sentence, Restricted
Stock received pursuant to the Program shall become fully vested on the first
anniversary of the date of grant, subject to the continuing Service of the
holder of the Restricted Stock as a member of the Board. If a Director’s Service
as a member of the Board terminates other than for death or Disability, no
further Restricted Stock will vest following the date of such termination, and
all Restricted Stock which is unvested at the time of such termination will be
forfeited. The foregoing notwithstanding, in the event of a Non-Employee
Director’s death or Disability or a Change in Control of the Company during such
Director’s Service as a member of the Board, all Restricted Stock granted under
this Program to such Non-Employee Director which has not vested before such
event shall become immediately vested and no longer subject to the restrictions
on Transfer set forth in Section 3(b). The ownership by the relevant
Non-Employee Director of the shares of Restricted Stock that have vested shall
be evidenced by either (i) a stock certificate or (ii) a book entry or other
appropriate electronic record, registered in the name of the holder. The
Committee may, in its discretion, remove, modify or accelerate the release of
restrictions on any Restricted Stock, including upon a Change in Control. The
periods during which all or any Restricted Stock is subject to forfeiture as

 

3



--------------------------------------------------------------------------------

provided in this Section 3 is referred to herein as a “Restricted Period” with
respect to such Restricted Stock.

(b)    Restrictions on Transfer. Other than as part of a Change in Control and
except in the case of economic hardship of a particular Non-Employee Director,
as determined by the Compensation Committee, while a Non-Employee Director is
serving as Director of the Company, such Non-Employee Director may not sell,
transfer, assign, pledge or otherwise encumber (collectively, “Transfer”) any
stock of the Company received by the Non-Employee Director in connection with
Service on the Board, as Chairman of the Board, as Lead Independent Director or
as Chairman or a member of one of its Committees, whether such stock was granted
under the Program, any predecessor program or otherwise, if such Non-Employee
Director has not satisfied the requirements of any stock ownership guidelines
established for Directors by the Board or if such Transfer would cause the
Non-Employee Director to be out of compliance with any such guideline. The
Company shall be entitled to maintain stop transfer orders with its stock
transfer agent relating to, and affix restrictive legends to any stock
certificates or make a restrictive notation with respect to any book entries
representing, shares of stock of the Company received by a Non-Employee Director
in connection with Service on the Board, as Chairman of the Board or as Chairman
or a member of one of its Committees, whether such stock was granted under the
Program, any predecessor program or otherwise. On the expiration or termination
of a Restricted Period, the restrictions on Transfer set forth in this Section 3
shall nevertheless remain in effect with respect to the relevant Restricted
Stock in accordance with the terms of the Program.

(c)    Voting Rights; Dividends. Subject to the other provisions of this
Section 3, during the Restricted Period applicable to shares of Restricted Stock
subject to a Restricted Stock Award held by a Non-Employee Director, the
Non-Employee Director shall have all of the rights of a shareholder of the
Company holding shares of Stock, including the right to vote such shares and to
receive all dividends and other distributions paid with respect to such shares;
provided, however, that if any such dividends or distributions are paid in
shares of Stock, such shares shall be subject to the same vesting schedule and
restrictions on Transfer as the shares subject to the Restricted Stock Award
with respect to which the dividends or distributions were paid.

(d)    Forfeiture of Restricted Stock. In the event of the forfeiture of any
Restricted Stock, the Company shall reacquire such Restricted Stock without the
payment of consideration in any form to such holder of such Restricted Stock,
and the holder of such Restricted Stock shall unconditionally forfeit any right,
title or interest to such Restricted Stock. Automatically and without action by
any person, all forfeited Restricted Stock and certificates therefor shall be
transferred and delivered to the Company. The Committee may, in its sole
discretion, waive in writing the Company’s right to reacquire some or all of a
holder’s Restricted Stock and any Restricted Stock subject to such a waiver will
no longer be subject to forfeiture.

(e)    Taxes. Each Non-Employee Director will be fully liable for any federal,
state or local taxes of any kind owed by him or her with regard to issuance of
the Restricted Stock, whether owed at the time of issuance pursuant to the
Non-Employee Director having

 

4



--------------------------------------------------------------------------------

made an election under Section 83(b) of the Internal Revenue Code of 1986, as
amended, or at the time that the Shares vest pursuant to the vesting schedule
set forth in this Section 3.

(f)    Non-Forfeiture of Cash Payments. Cash payments made to any Non-Employee
Director under Section 2 shall not be subject to forfeiture or refund if such
Non-Employee Director ceases to serve in the capacity for which the payments
were made hereunder for any reason.

4.    Administration. The Program shall be administered by the Compensation
Committee of the Board. All questions of interpretation of the Program or of any
Award shall be determined by the Committee, and such determinations shall be
final and binding upon all persons having an interest in the Program and such
Award.

5.    Amendment or Termination. The Compensation Committee may terminate or
amend this Program. The termination of the Program shall not affect outstanding
Restricted Stock, whether or not vested. This Program amends and restates in its
entirety the Astro-Med, Inc. Amended and Restated Non-Employee Director Annual
Compensation Program, effective as of August 1, 2016, which shall be of no
further force or effect on and after the Effective Date.

6.    Implied Consent. Every Participant, by acceptance of an Award under this
Program, shall be deemed to have consented to be bound, on his or her own behalf
and on behalf of his or her heirs, legal representatives, successors and assigns
by all of the terms and conditions of this Program.

 

5